COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-06-419-CV



IN RE 
DOROTHEA E.H. LASTER	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and motion for temporary relief and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of mandamus and motion for temporary relief are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL B:  MCCOY, LIVINGSTON, and GARDNER, JJ.



DELIVERED:  November 28, 2006

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.